                                                     February 4, 2013



      James Donahew
      Regions Bank
      PO Box 18001
      Hattiesburg, MS 39404
            In re: Regina Michelle Driskill, fka Jeannie Pugh, Chapter 13 Case#11-34102
                   Your mortgage loan #3006035640
                   Property address: 3123 Joyce Avenue, Knoxville, TN 37921


      Dear Donahew:

              This office represents Ms. Driskill in her Chapter 13 bankruptcy case. This letter
      is in follow up to our December 31, 2012 letter to you. The purpose of this letter is to
      address two issues regarding her mortgage loan with Regions:


            1. Enclosed is a copy of Ms. Driskill's homeowners insurance policy. We
      respectfUlly request that you remove the force-place insurance you placed on her
      mortgage loan and eliminate the charges to her account.


              2. Under the Plan, Regio:,s Mortgage is to be paid directly by Ms. Driskill,
      outside of her Chapter 13 bankruptcy case. Ms. Driskill advises she is now current with
      her mortgage payments to Regi:ins. Your December 20, 2D12 letter states you need
      $3, 166.46 to bring her payments current. A copy of your December 20, 2012 letter is
      enclosed as reference. Ms. Driskill has brought me copies of two additional payments
      totaling $3,000.00 that she mailed to Regions on Thursday, January 31, 2013, which
      are enclosed for your reference.                                                                         ~,...~~!!!!!!~~-.
                                                                                                                ~
                                                                                                               · . PIAINTIFF'S
                                                                                                                li       EXHIBIT·
                                                                                                                l 8=
        L...!mmCmn South'J'ow,:t Sult,S-570 llllNorthshor,D< Kno:n-ilJ,. 'J'N3791g               865.588.Slllp 865,588.6143f
           We,tgat< Office Coropl,x. U00 W. Andm, jolmson Hwy.      Morn'""''"• TN 37814     865.588.5111 p 86~588.61431
                         We~ite: v,ww.ma7l:.'ru1 ine¥.'t.on.corn , E~m.1il\ ricli.ulll'1l:l)'~@rkhardm3~.rom
                                                1




                          "Certified as Consumer Bankruptcy Specialists by The Tennessee Commission
                                        on Continuing LegaJ Education and Speciali?.ation.

Case 3:18-cv-00102-JRG-DCP Document 37-8 Filed 09/18/19 Page 1 of 1 PageID #: 131
